Title: To George Washington from John Kearsley, 6 October 1796
From: Kearsley, John,Swearingen, Joseph
To: Washington, George


                        
                            
                                6 October 1796
                            
                        
                        At a meeting of the Inhabitants of Shepherds Town & its Vicinity on the
                            6th day of October 1796 Resolved.
                        That an Address be presented to the President of the United States of America,
                            Expressive of the Gratefull sense we entertain of the faithfull & Important
                            Services, both in the Cabinet & in the field, which in the course of a long life he
                            has rendered to his Country. Resolved that John Kearsley and Joseph Swearingen Esqrs be
                            appointed in behalf of this Meeting to present the following address.
                        Sir
                        
                        
                        Amidst the tribute of gratefull respect which does and will Surround you from
                            all quarters. The Inhabitants of Shepherds Town & its Vinicity, by their Commitee beg
                            leave to Offer theirs with equal Sincerity & fervency with any that can be presented
                            to you. Having seen your address of the 17th Ultimo to the people of the United States, we
                            beg leave to Approach you on this Occasion with Sentiments of the Highest regard for your
                            publick as well as private Character we most Sincerely regret that the time is so near when
                            you purpose to finish your political career, and when the Important trust you have so long
                            managed with a fidelity & wisdom unexampled in the Annals of former Ages, must be
                            commited to another hand, What the consequences of this change may be, we have not political
                            discernment enough to forsee; but we cannot help looking forward to the eventfull period
                            with trembling Anxiety; we are however much Supported by the pleasing hope that a good
                            Providence which has so often Interposed in our behalf in various ways, particularly in
                            raising you up to conduct our troops to Victory in a War undertaken for the defence of our
                            Violated Rights and to preserve by your Counsels in the Cabinet what had been acquired in
                            the field, will not forsake us. It also alleviates our Anxiety when we consider, that you
                            have already conducted the Vessel Through more than one dangerous Storm; A less skillfull
                            Pilot may perhaps be equal to the task of Navigating in less turbid Waters. While we admire
                            your sagacity in discerning the true Interest of our rising Impire, and your firmness in
                            prosecuting those plans which Appeared to you necessary for promoting that Interest
                            notwithstanding the many obstructions laid in your way both by Insidious Enemies &
                            mistaken friends of our happy Constitution, it is with great pleasure we congratulate you
                            upon the Success with which they have been attended, nor in the shades of that Retirement
                            which you now contemplate shall we consider you as Intirely removed from the guardianship of
                            our political Interests, and your Invaluable address which is the Germ of our Political
                            Creed, will we trust in some good measure supply the place of your personal Inspection
                            & care, The Just & Accurate Statement you have therein given of our great
                            political Interests, and the precision with which you have marked out the numerous rocks
                            & quick Sands in our way, will we make no doubt be of Signal
                            advantage to us & to our posterity while the American Empire lasts: and very much
                            facilitate the Accomplishment of your pious & fervent aspirations, That our Union
                            & brotherly affection may be perpetual; That the free Constitution which is the work
                            of our own hands may be Sacredly maintained, That its administration in
                            every department may be stamped with Wisdom & virtue and that the happiness of the
                            people of these States under the Auspices of Liberty may be Compleat, by so Carefull a
                            preservation and so prudent a use of this blessing as will acquire to
                            them the Glory of Recommending it to the applause the affection &
                            adoption of every Nation that is yet a stranger to it.
                        May every blessing which you Anticipate in retirement be experienced without
                            Alloy, and all that happiness which is the Just reward of a long life
                            devoted with an upright Zeal to the Service of your Country Attend you to the end of your
                            days And may you then be received to a mansion of everlasting Rest.
                        In behalf of the Inhabitants of Shepherds Town and its Vicinity we beg leave to
                            Subscribe ourselves with every Sentiment of Greatfull respect and Esteem Sir your most
                            Obedient & Affectionate Humble Servants
                        
                            John Kearsley
                            Joseph Swearingen
                            
                        
                    